Name: Commission Regulation (EC) NoÃ 173/2009 of 4Ã March 2009 fixing the import duties applicable to semi-milled and wholly milled rice from 5Ã March 2009
 Type: Regulation
 Subject Matter: trade;  plant product;  EU finance
 Date Published: nan

 5.3.2009 EN Official Journal of the European Union L 61/11 COMMISSION REGULATION (EC) No 173/2009 of 4 March 2009 fixing the import duties applicable to semi-milled and wholly milled rice from 5 March 2009 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 139 thereof, Whereas: (1) Based on the information provided by the competent authorities, the Commission notes that import licences for semi-milled and wholly milled rice falling within CN code 1006 30 have been issued in respect of 160 203 tonnes for the period from 1 September 2008 to 28 February 2009. The import duty for semi-milled and wholly milled rice falling within CN code 1006 30 must therefore be adjusted. (2) As the applicable duty must be fixed within 10 days of the end of the period mentioned above, this Regulation should come into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The import duty for semi-milled and wholly milled rice falling within CN code 1006 30 shall be EUR 145 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1.